Citation Nr: 1104862	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for rash, infection, and right below the knee 
amputation as the result of surgery performed by VA in March 2006 
and VA treatment from December 2005 to August 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
October 1976.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability, i.e., a rash, an 
infection, and right below the knee amputation as the result of 
surgery performed by VA in March 2006 as well as VA treatment 
from February 2006 to August 2006.

Compensation shall be awarded for a qualifying additional 
disability of a Veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability if 
the disability was not the result of the Veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  In addition, 
the proximate cause of the disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Initially, the Board notes that a claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional disability, 
i.e., left above the knee amputation was denied in a May 2009 
rating decision that was not appealed.  The issue currently on 
appeal is for additional disability of the right leg which 
ultimately resulted in a below the knee amputation in March 2006.

According to the Veteran's wife, a RN/BSN, the Veteran suffers 
additional disability as a result of his VA treatment from 
December 2005 to March 2006.  The Veteran and his wife submitted 
a detailed description of the Veteran's VA treatment during this 
timeframe alleging that the care he received during the time was 
"far below professional standards."  A very short summary of 
their description is below:

The Veteran was hospitalized for a short time in December 2005 at 
which time he and his wife allege that he was exposed to MRSA 
from a patient from an adjoining room due to unsanitary practices 
of the hospital staff.  

On February 26, 2006, the Veteran was admitted to VA Hospital in 
Wichita for a possible stress fracture of the left hip, which was 
confirmed by MRI.  On March 1, 2006, the Veteran underwent a left 
hip replacement and was discharged on March 8, 2006.  The Veteran 
made a trip to VA urgent care on May 1, 2006 due to increased 
difficulty with movement and pain.  The Veteran was discharged 
that same day.  On May 3, 2006, the Veteran was having upper 
gastric pain, and he was taken to a non-VA facility, Mt. Carmel 
Medical Center and then transferred to another non-VA facility, 
Freeman Hospital, where surgery was performed to open blocked 
bile ducts.  The Veteran was also informed that he had a very bad 
blood infection which had been present for a long time and was 
advised to have the left hip checked for infection as soon as 
possible.  That evening, a physician from VA urgent care center 
called and advised that Veteran had MRSA; he was put in touch 
with Freeman Hospital.  IV antibiotics and an oral antibiotic 
were to be administered at home.

The third week in May 2006, the Veteran started calling to get an 
appointment to have his left hip checked for infection and his 
calls were not returned.  The Veteran went to Wichita on June 1, 
2006 for dermatology appointment and stopped by orthopedic clinic 
and set up an appointment for July 6, 2006 for a left hip 
aspiration.  On July 11, 2006, the Veteran was informed that hip 
was infected and that all hardware from the hip replacement would 
have to be removed and replaced with a spacer with antibiotic.   
On July 26, 2006, surgery was done.  On the morning of July 28, 
2006, the Veteran's legs were noted to be discolored and spotty.  
The Veteran was taken to x-ray at which time the Veteran's right 
leg modeled from the mid thigh to the foot.  Between 12:30 and 
1:00 p.m. the Veteran was taken to surgery to try to restore 
blood flow.  During surgery blood flow was re-established and the 
Veteran was transferred to ICU but about an hour later, the right 
foot began to model and there was no pulse present.  The Veteran 
was transferred to Wesley Hospital for further surgery on the 
right calf and foot as there was another blockage.  On August 1, 
2006, the Veteran was transferred back to the VA hospital.  On 
the morning of August 7, 2006, a TEE was performed.  The Veteran 
was discharged on August 9, 2006.

About the second week of August, the Veteran began to have 
increased pain in right foot and lower leg.  At the follow up 
appoint, some stitches were removed but because it was slightly 
red on the inner aspect incision, the Veteran was told to return 
in 10 days to recheck and remove the remaining stitches.  On 
August 22, 2006, the Veteran returned to VA and the right foot 
was warm with a weak pulse and the color started to get deep 
pink.  An angiogram was done and was admitted to the ICU.  On 
August 30, 2006, the Veteran was informed that the right foot was 
dead and had to be amputated.  

In support of his claim, the Veteran submitted a letter from Dr. 
Moore, of Infectious Disease Consultants to Dr. Hussain.  Dr. 
Moore stated that he had reviewed the Veteran's extensive recent 
medical and surgical history and that the Veteran was presumed to 
have chronic osteomyelitis of his left femur due to MRSA and 
Pseudomonas aeruginosa.  

In May 2008, Dr. Raffi, Staff Physician/Hospitalist Director, was 
asked to determine if the Veteran's claimed injury was the result 
of the VA treatment at issue.  Dr. Raffi stated in pertinent 
part, 

... The patient had multiple co-morbidities that 
predisposed him to nosocomial infections.  He has 
history of malignancy and there is history of 
peripheral vascular disease.  Despite the best 
infection control practices, the infection rate in the 
hospital cannot be reduced to 0%.  Definitely, the 
arterial occlusion, which happened on the right leg, 
could not be prevented because the patient had 
peripheral vascular disease, which got worse and has 
nothing to do with infection control practices in the 
hospital.  The left leg had postoperative wound 
infection with MRSA, which is unfortunate but I do not 
see that there was any issue with the treatment at the 
VA.  It is the combination of the patient's co-
morbidities and the expected complications that might 
happen with any kind of surgical procedure that caused 
the limb loss of his left lower extremity. ...

Also in support of his claim, the Veteran submitted a letter from 
Dr. Seglie which stated in pertinent part, 

... The Veteran also has a history of having had a 
bilateral amputation secondary to MRSA in the past.  
He also had hip disarticulation of the left lower 
extremity for a similar reason in the past.  He wished 
me to state that he did not have peripheral arterial 
disease of his lower extremities in the past.  He was 
never treated for it.  This was purely secondary to 
his MRSA infections. ...

In order to afford the Veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  



Accordingly, the case is REMANDED for the following action:

1.  Authorization forms to obtain medical 
records from Mt. Carmel Medical Center and 
Freeman Hospital for treatment in May 2006 
and from Wesley Hospital in July 2006 
should be sent to the Veteran for 
signature.  These records should then be 
obtained and associated with the claims 
folder.  

2.  The complete, original clinical records 
associated with the March 1, 2006 left hip 
replacement, the May 1, 2006 urgent care 
visit,  July 6, 2006 left hip aspiration, 
July 26, 2006 surgery to remove left hip 
replacement hardware, July 28, 2006 surgery 
to restore blood flow, should be obtained 
and associated with the claims file to 
include (a) the actual original informed 
consent forms; (b) nurses' notes; (c) 
progress notes; (d) doctors' notes and 
orders; (e) imaging reports; (f) 
input/output flow sheets; (g) anesthesia 
flow sheets; and (h) all other handwritten 
information.  

3.  After the above have been accomplished, 
the Veteran's claims file should be 
forwarded to a panel of two physicians 
(with one orthopedic surgeon and one 
infectious disease specialist) not 
involved in any way with the Veteran's 
treatment from December 2005 to August 
2006.  The panel should review the detailed 
descriptions provided by the Veteran's 
wife, an RN/BSN, of the Veteran's treatment 
from December 2005 to August 2006.  The 
panel should review all VA and private 
medical records from December 2005 to 
August 2006.  

(a)	The panel should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran incurred an 
additional disability, to include rash, 
infections, and right below the knee 
amputation, as a result of his VA 
treatment.  

In making the conclusion, the panel should 
compare the Veteran's condition immediately 
before each treatment period to the 
Veteran's condition after such care had 
stopped.  The panel should consider each 
involved body part or system separately.

(b)	If the panel determines that it is at 
least as likely as not that the Veteran 
incurred an additional disability during 
VA treatment from December 2005 to August 
2006 as a result of VA treatment, such 
additional disability should be 
specifically identified.  

(c)	The panel should then provide an 
opinion as to whether it is at least as 
likely as not that the additional 
disability (1) is a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault attributable to VA, OR 
(2) was an event that was not reasonably 
foreseeable.  

To make this determination, the panel 
should consider whether the Veteran's 
treating physicians exercised the degree of 
care that would be expected of a reasonable 
health care provider, both in conducting 
the surgeries and treatment and in 
considering the Veteran's thoughts and 
opinions regarding the methods in which the 
surgeries were done.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. 
§ 17.32.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


